               Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 1 of 21 PageID #: 50




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK



                         ORLANDO VALERIO,

                                          Plaintiff,
                                                                   Case No. 1:19-cv-00593-MKB-LB
                         v.

                         K.A.M. FOOD STORE, INC.,
                           d/b/a Met Foods,
                         MAHMOUD HASSAN DOLAH, an individual,
                         KHALID DOLAH, an individual,
                         AMIN DOLAH, an individual,


                                          Defendants.




                                          MEMORANDUM OF LAW IN SUPPORT OF
                                       PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT


                                                                Penn A. Dodson (PD 2244)
                                                                ANDERSONDODSON, P.C.
                                                                penn@andersondodson.com
                                                                11 Broadway
                                                                Suite 615
                                                                New York, NY 10004
                                                                212.961.7639 tel
                                                                646.998.8051 fax
                                                                Attorney for Plaintiffs




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.AndersonDodson.com
               Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 2 of 21 PageID #: 51




                         Table of Contents
                         I.      PRELIMINARY STATEMENT.................................................................................................1
                         II.     PROCEDURAL HISTORY ........................................................................................................1
                         III.    JURISDICTION IS PROPER. ...................................................................................................2
                         IV.     JOINT AND SEVERAL LIABILITY .........................................................................................3
                                 A.        KAM BEARS LIABILITY .....................................................................................................3
                                 B.        The Individual Defendants Bear Personal Liability..........................................4
                                           1. Defendant Mahmoud bears personal liability..............................................4
                                           2. Defendant Khalid bears personal liability ....................................................5
                                           3. Defendant Amin bears personal liability.......................................................6
                         V.      PLAINTIFF HAS ESTABLISHED ENTITLEMENT TO DAMAGES ....................................6
                                 A.        ACTUAL DAMAGES ............................................................................................................7
                                 B.        LIQUIDATED DAMAGES .....................................................................................................8
                                           1. FLSA..........................................................................................................................8
                                           2. NYLL .........................................................................................................................8
                                 C.        FAILURE TO FURNISH A PROPER WAGE NOTICE/WAGE STATEMENT...............................9
                                 D.        INTEREST ..........................................................................................................................9
                                           1. Pre-judgment interest on state law claim .....................................................9
                                           2. Post-judgment interest on all amounts awarded ..................................... 10
                                 E.        ATTORNEYS’ FEES AND COSTS....................................................................................... 11
                         VI.     APPLICATION OF LAW TO FACTS & DAMAGE CALCULATIONS ............................... 11
                         VII. CONCLUSION ......................................................................................................................... 13




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Valerio v. K.A.M. Food Store, Inc. et al                                                                             Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 1:19-cv-00593-MKB-LB                                                                                                       Page 2
www.AndersonDodson.com
               Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 3 of 21 PageID #: 52




                         I. PRELIMINARY STATEMENT

                                As alleged in his Complaint, Plaintiff worked at Defendants’ grocery store as a chicken

                         cutter for approximately two and a half years, from October 5, 2015 to May 3, 2018. [Cplt. ¶ 1;

                         Valerio Decl. ¶ 2]. During this time, Plaintiff worked, on average, approximately 47 hours a week,

                         but was not properly paid for any overtime worked. [Cplt. ¶ 36; Valerio Decl. ¶ 3, ¶ 5, ¶ 10]. More

                         specifically, when Plaintiff worked more than 40 hours a week, he never received compensation

                         for those overtime hours. [Cplt. ¶ 33, ¶ 34, ¶ 35, ¶ 36, ¶ 37, ¶ 40, ¶ 49; Valerio Decl. ¶ 3, ¶ 4, ¶ 5,

                         ¶ 10]. Instead, Plaintiff only received a flat amount per week, regardless of the number of hours

                         he had worked that particular week. [Cplt. ¶ 33, ¶ 34, ¶ 36; Valerio Decl. ¶ 4]. Moreover, when

                         the total number of hours worked by Plaintiff is divided by the weekly pay he received, the hourly

                         rate is below New York’s minimum wage requirements in effect at that time. [Cplt. ¶ 38].

                                Defendants having wholly failed to respond to the instant action, Plaintiff now moves for

                         a default judgment and for the following discrete elements of damages:

                                    •   Unpaid overtime wages
                                    •   Minimum wage shortfall
                                    •   Statutory penalties for lack of NYLL-required pay stubs
                                    •   Statutory penalties for lack of NYLL-required wage notice
                                    •   Liquidated damages
                                    •   Attorney fees and costs

                         II. PROCEDURAL HISTORY

                                Plaintiff brought the instant action against Defendants K.A.M. Food Store, Inc. d/b/a Met

                         Foods (hereinafter “KAM”), Mahmoud Hassan Dolah (hereinafter “Mahmoud”), Khalid Dolah

                         (hereinafter “Khalid”), and Amin Dolah (hereinafter “Amin”), by way of a Complaint filed on

                         January 30, 2019. [Dkt. 1].

                                 Defendant KAM was served with process by serving the summons and complaint upon a

ANDERSONDODSON, P.C.     male, approximately 35 years old, who refused to give his true name and identity, at KAM’s
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.AndersonDodson.com
               Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 4 of 21 PageID #: 53




                         registered business address located at 739 Nostrand Avenue, Brooklyn, NY 11216, on February

                         28, 2019. [Dkt. 10]. For extra measure, on March 29, 2019, the summons and complaint were re-

                         served on Defendant KAM by serving the New York Secretary of State. [Dkt. 11].

                                 On April 1, 2019, Defendant Mahmoud was served with process by serving the summons

                         and complaint upon an individual who refused to give his true name and identity but stated that he

                         was a co-worker of Mahmoud. [Dkt. 13]. A copy of the summons and complaint was also mailed

                         to Mahmoud on April 3, 2019, through regular first-class U.S. Mail, to KAM’s registered business

                         address located at 739 Nostrand Avenue, Brooklyn, NY 11216. [Dkt. 13].

                                 Similarly, on April 1, 2019, Defendant Khalid was served with process by serving the

                         summons and complaint on an individual who stated that he was a co-worker of Khalid but refused

                         to give his name. [Dkt. 14]. On April 3, 2019, a copy of the summons and complaint was also

                         mailed to Khalid, through regular first-class U.S. Mail to KAM’s registered business address

                         located at 739 Nostrand Avenue, Brooklyn, NY 11216. [Dkt. 14].

                                 Finally, Defendant Amin was served in an identical way. On April 1, 2019, copy of the

                         summons and complaint was served on a man who refused to give his real name and identity but

                         stated that he was a co-worker of Amin. [Dkt. 12]. On April 3, 2019, a copy of the summons and

                         complaint was mailed to Amin at KAM’s registered business address located at 739 Norstand

                         Avenue, Brooklyn, NY 11216, through regular first-class U.S. Mail. [Dkt. 12].

                                 After the time for Defendants to answer or otherwise respond to Plaintiffs’ Complaint

                         expired, the Clerk certified the default of all three Defendants on May 14, 2019. [Dkt. 16].


                         III. JURISDICTION IS PROPER.

                                 The Court has federal question jurisdiction based on the FLSA, and the Complaint has

                         made sufficient allegations to establish FLSA coverage.

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Valerio v. K.A.M. Food Store, Inc. et al                                     Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 1:19-cv-00593-MKB-LB                                                               Page 2
www.AndersonDodson.com
               Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 5 of 21 PageID #: 54




                                 In order to qualify for the protection of the FLSA, a plaintiff must establish either enterprise

                         or individual coverage under the statute. See Gomez v. El Rancho de Andres Carne de Tres Inc.,

                         2014 WL 1310296, at *3 (E.D.N.Y. Mar. 11, 2014); see also 29 U.S.C. § 203(s). An enterprise is

                         “engaged in commerce” where it “has employees engaged in [interstate] commerce or in the

                         production of goods for [interstate commerce], or that has employees handling, selling or otherwise

                         working on goods or materials that have been moved in or produced for [interstate commerce].”

                         29 U.S.C. § 203(s)(1)(A). Also, Defendants must be deemed “employers” under the FLSA for

                         liability to attach. See Gomez, at *4. A plaintiff further makes out his burden by alleging that the

                         individual defendant supervised, assigned work to, and/or controlled the rate of pay of the plaintiff.

                         Id.

                                 Here, Plaintiff has established FLSA coverage. Plaintiff alleges that the Defendants’

                         qualifying annual business exceeded $500,000 and that Defendants were engaged in interstate

                         commerce within the meaning of the FLSA. Dkt. 1, ¶¶ 8-9; see Jones v. East Brooklyn Services

                         Corp. et al., 2012 WL 3235784, at *4 (E.D.N.Y. Aug.7, 2012) also alleged that all of the

                         Defendants were his “employers” as more fully described immediately below. Based on the above,

                         Plaintiff has established that he is entitled to the protections of the FLSA and that Defendants are

                         employers within the meaning of the statute..

                         IV. JOINT AND SEVERAL LIABILITY

                                 The corporate entity KAM was the Plaintiff’s most direct “employer”; however, the

                         individual Defendants bear liability as well.

                               A. KAM BEARS LIABILITY

                                 There can be no question that KAM bears liability here. As alleged, there was unmistakably

                         an employment relationship between the Plaintiff and KAM. (See e.g. Dkt. 1, ¶¶ 1, 6, 10, 31-33.)


ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Valerio v. K.A.M. Food Store, Inc. et al                                         Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 1:19-cv-00593-MKB-LB                                                                   Page 3
www.AndersonDodson.com
               Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 6 of 21 PageID #: 55




                             B. THE INDIVIDUAL DEFENDANTS BEAR PERSONAL LIABILITY.

                                 The named individual defendants share liability, as they too were “employers” under the

                         FLSA’s broad definition of that term. 29 U.S.C. §203(a),(d). The Second Circuit's approach to

                         employment for FLSA purposes is that it is to be treated as a flexible concept to be determined on

                         a case-by-case basis by review of the totality of circumstances, and by applying a set of non-

                         exhaustive factors to determine employment status. Brown v. New York City Dept. of Educ., 755

                         F.3d 154, 167 (2d Cir. 2014) (making clear that there is no "single ‘economic realities' test

                         consisting of uniform factors" to be applied in every case; instead, the economic realities must be

                         "assessed by reference to the particular situation with some factors more important than others

                         depending on the FLSA question at issue and the context in which it arises.”)

                                 Some of the factors that various circuit courts, including the Second, have relied on include

                         whether the alleged employer (1) had the power to hire and fire employees, (2) supervised and

                         controlled employee work schedules or conditions of employment, (3) determined the rate and

                         method of payment, and (4) maintained employment records. Herman v. RSR Security Services

                         Ltd., 172 F.3d 132 (2d Cir. 1999).

                                 New York Labor Law (“NYLL”) provides similar coverage for individuals. However,

                         New York’s common law test for who constitutes an “employer” for the purposes of the NYLL

                         “focuses more on ‘the degree of control exercised by the purported employer’” over the purported

                         employee, “as opposed to the ‘economic reality of the situation.’” Hart v. Rick's Cabaret Int'l.,

                         Inc., 967 F.Supp.2d 901, 923 (S.D.N.Y.2013).

                                          1.     Defendant Mahmoud bears personal liability

                                 Here, Plaintiff has alleged facts sufficient to meet both tests outlined above as to Defendant

                         Mahmoud:


ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Valerio v. K.A.M. Food Store, Inc. et al                                        Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 1:19-cv-00593-MKB-LB                                                                  Page 4
www.AndersonDodson.com
               Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 7 of 21 PageID #: 56




                             •   Plaintiff considered Defendant Mahmoud to be his “boss.” Complaint ¶16, ¶ 17; Valerio
                                 Decl. ¶ 11.
                             •   Defendant Mahmoud had the power to hire and fire Plaintiff, set his pay rate, and dictate
                                 work tasks to Plaintiff. Complaint ¶16, ¶ 17; Valerio Decl. ¶ 11.
                             •   Plaintiff was supervised by Defendant Mahmoud. Complaint ¶16, ¶ 17; Valerio Decl. ¶
                                 11.
                             •   It was Plaintiff’s understanding that Defendant Mahmoud was/is the CEO and general
                                 manager of KAM. Complaint ¶12, ¶ 13, ¶14, ¶ 15, ¶16, ¶ 17; Valerio Decl. ¶ 11.
                             •   Defendant Mahmoud was Plaintiff’s boss when Plaintiff worked for KAM. Complaint
                                 ¶12, ¶ 13, ¶14, ¶ 15, ¶16, ¶ 17; Valerio Decl. ¶ 11.
                             •   At all times material to this action, Defendant Mahmoud actively participated in the
                                 business of KAM. Complaint ¶15.
                             •   At all times material to this action, Defendant Mahmoud exercised substantial control
                                 over the functions of KAM’s employees including Plaintiff. Complaint ¶16, ¶ 17; Valerio
                                 Decl. ¶ 11.
                             •   At all times material to this action, Defendant Mahmoud was an additional “employer” of
                                 the Plaintiffs as defined by § 203(b) of the FLSA. Complaint ¶12, ¶ 13, ¶14, ¶ 15, ¶16, ¶
                                 17.

                                 These factors are more than sufficient to establish that, looking at the economic realities

                         of Plaintiff’s employment, the Defendant Mahmoud was Plaintiff’s “employer” and as such

                         should be found to be jointly and severally liable for the violations complained of herein.

                                          2.     Defendant Khalid bears personal liability

                                 Plaintiff has also alleged facts sufficient to meet both tests as to Defendant Khalid:

                             •   Plaintiff considered Defendant Khalid to be one of his “bosses.” Complaint ¶19, ¶ 20, ¶
                                 21, ¶ 22, ¶ 23; Valerio Decl. ¶ 12.
                             •   Defendant Khalid had the power to hire and fire Plaintiff, set his pay rate, and dictate
                                 work tasks to Plaintiff. Complaint ¶22, ¶ 23; Valerio Decl. ¶ 12.
                             •   Plaintiff was supervised by Defendant Khalid. Complaint ¶ 22, ¶ 23; Valerio Decl. ¶ 12.
                             •   It was Plaintiff’s understanding that Defendant Khalid was/is a manager of KAM.
                                 Complaint ¶19, ¶ 20, ¶ 21, ¶ 22, ¶ 23; Valerio Decl. ¶ 12.
                             •   Defendant Khalid was Plaintiff’s boss when Plaintiff worked for KAM. Complaint ¶19, ¶
                                 20, ¶ 21, ¶ 22, ¶ 23; Valerio Decl. ¶ 12.
                             •   At all times material to this action, Defendant Khalid actively participated in the business
                                 of KAM. Complaint ¶ 21.
                             •   At all times material to this action, Defendant Khalid exercised substantial control over
                                 the functions of KAM’s employees including Plaintiff. Complaint ¶ 22, ¶ 23; Valerio
                                 Decl. ¶ 12.
                             •   At all times material to this action, Defendant Khalid was an additional “employer” of
                                 the Plaintiffs as defined by § 203(b) of the FLSA. Complaint ¶19, ¶ 20, ¶ 21, ¶ 22, ¶ 23.

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Valerio v. K.A.M. Food Store, Inc. et al                                       Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 1:19-cv-00593-MKB-LB                                                                 Page 5
www.AndersonDodson.com
               Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 8 of 21 PageID #: 57




                                   Again, these factors establish that, given the economic realities of Plaintiff’s employment

                         and Defendant Khalid’s control over Plaintiff, Defendant Khalid was Plaintiff’s “employer.” Thus,

                         Defendant Khalid should be found jointly and severally liable for the violations complained of

                         herein.

                                           3.     Defendant Amin bears personal liability

                                   The facts below show that both tests are satisfied as to Defendant Amin’s role as Plaintiff’s

                         employer:

                             •     Plaintiff considered Defendant Amin to be one of his “bosses.” Complaint ¶ 26, ¶ 27, ¶
                                   28, ¶ 29; Valerio Decl. ¶ 13.
                             •     Defendant Amin had the power to hire and fire Plaintiff, set his pay rate, and dictate work
                                   tasks to Plaintiff. Complaint ¶ 26, ¶ 27, ¶ 28, ¶ 29; Valerio Decl. ¶ 13.
                             •     Plaintiff was supervised by Defendant Amin. Complaint ¶ 26, ¶ 27, ¶ 28, ¶ 29; Valerio
                                   Decl. ¶ 13.
                             •     It was Plaintiff’s understanding that Defendant Amin was/is a manager of KAM.
                                   Complaint ¶ 26, ¶ 27, ¶ 28, ¶ 29; Valerio Decl. ¶ 13.
                             •     Defendant Amin was Plaintiff’s boss when Plaintiff worked for KAM. Complaint ¶ 28, ¶
                                   29; Valerio Decl. ¶ 13.
                             •     At all times material to this action, Defendant Amin actively participated in the business
                                   of KAM. Complaint ¶ 27.
                             •     At all times material to this action, Defendant Amin exercised substantial control over the
                                   functions of KAM’s employees including Plaintiff. Complaint ¶ 28, ¶ 29; Valerio Decl. ¶
                                   13.
                             •     At all times material to this action, Defendant Amin was an additional “employer” of
                                   the Plaintiffs as defined by § 203(b) of the FLSA. Complaint ¶ 26, ¶ 27, ¶ 28, ¶ 29.

                                   These factors reflect that the economic realities of Plaintiff’s employment, and Defendant

                         Amin’s role as one of Plaintiff’s bosses. As Defendant Amin was Plaintiff’s “employer” as defined

                         by the NYLL and FLSA, Defendant Amin should be found jointly and severally liable for the

                         violations complained of herein.


                         V. PLAINTIFF HAS ESTABLISHED ENTITLEMENT TO DAMAGES

                                   The Defendants’ default is an admission to the Plaintiff’s well-pleaded allegations, except

                         as they relate to damages. Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155,
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Valerio v. K.A.M. Food Store, Inc. et al                                         Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 1:19-cv-00593-MKB-LB                                                                   Page 6
www.AndersonDodson.com
               Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 9 of 21 PageID #: 58




                         158 (2d Cir.1992). Damages must be established to a “reasonable certainty.” Transatlantic Marine

                         Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir.1997); Liu v. Jen Chu

                         Fashion Corp., 2004 WL 33412 (S.D.N.Y. Jan. 7, 2004) (collecting cases).

                                 As evidenced from the well pleaded facts in the complaint, Plaintiff has established the

                         following:

                                  A.     ACTUAL DAMAGES

                                 Under the FLSA and the NYLL, plaintiff is entitled to his actual damages, i.e. his unpaid

                         wages, minimum wages and/or his unpaid overtime wages, as the case may be. See 29 U.S.C. §

                         216(b); NYLL §§ 198, 663.

                                 A plaintiff, however, is only entitled to obtain actual damages for such unpaid wages that

                         accrued during the applicable limitations period. See 29 U.S.C. § 255(a)Villegas v. Monica Rest.

                         Corp., 2013 WL 4046261, at *3 (E.D.N.Y. Aug. 8, 2013)￼In contrast to the FLSA’s two- or

                         three-year statute of limitations periods, claims under the NYLL are subject to a six-year statute

                         of limitations period. See NYLL §§198(3); Villegas, 2013 WL 4046261, at * 3 (noting the differing

                         statute of limitations periods applicable to the FLSA and the NYLL and allowing the plaintiff to

                         recover for damages that accrued during the NYLL’s six-year statute of limitations period). Under

                         Fed. R. Civ. P. 8(c), a statute of limitations defense is an affirmative defense that must be asserted

                         in a responsive pleading. See Santos v. Dist. Council of New York City & Vicinity of United Bhd.

                         of Carpenters & Joiners of Am., AFL-CIO, 619 F.2d 963, 967 (2d Cir. 1980). As such, failure to

                         plead an affirmative defense “results in ‘the waiver of that defense and its exclusion from the

                         case.’” Satchell v. Dilworth, 745 F.2d 781, 784 (2d Cir. 1984), quoting 5 C. Wright & A. Miller,

                         Federal Practice & Procedure § 1278, at 339 (1969)). Regardless, as the Plaintiff’s employment

                         occurred within the NYLL’s six-year statute of limitations period, this defense would be moot.


ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Valerio v. K.A.M. Food Store, Inc. et al                                        Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 1:19-cv-00593-MKB-LB                                                                  Page 7
www.AndersonDodson.com
              Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 10 of 21 PageID #: 59




                                 Here, Plaintiff is claiming damages for wholly unpaid overtime wages and the difference

                         between the amount he received and the amount he should have received given New York’s

                         minimum wage requirements at that time.

                                  B.     LIQUIDATED DAMAGES

                                          1.     FLSA

                                 Under the FLSA, a plaintiff is entitled to liquidated damages in the amount of 100% the

                         actual damages owed. See 29 U.S.C. § 216(b), Barfield v. New York City Health and Hospitals

                         Corp., 537 F.3d 132, 150 (2d Cir. 2008); Herman v. RSR Security Services LTD, 172 F.3d 132,

                         142 (2d Cir. 1999). In order to avoid paying liquidated damages under the FLSA, an employer

                         must demonstrate that it “took ‘active steps to ascertain the dictates of the FLSA and then act to

                         comply with them.’” Barfield, 537 F.3d at 150; Herman, 172 F.3d at 142. With that bar set so

                         high, the Second Circuit has confirmed that “double damages [are] the norm and single damages

                         the exception.” Id. Plaintiffs here are entitled to recover liquidated damages on their unpaid

                         overtime wages under the FLSA for the entirety of the relevant statutory period. See Villegas, 2013

                         WL 4046261 at *3; Pineda v. Masonry, Inc., 831 F. Supp. 2d 666, 674 (S.D.N.Y. 2011).

                                 Furthermore, Defendants, who have failed to answer or otherwise respond to the instant

                         action, have done nothing to demonstrate that they reasonably and in good faith failed to pay

                         Plaintiff his required overtime wages. As such, the general rule of double damages for FLSA

                         claims applies here, and Plaintiff should be entitled to liquidated damages on his actual damages.

                                          2.     NYLL

                                 Since the law changed effective April 9, 2011, plaintiffs can recover liquidated damages in

                         the amount of 100% of their actual damages under state law as well. See NYLL §§ 198(1-a).

                         Further, since November 24, 2009, under the NYLL, the employer must pay liquidated damages


ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Valerio v. K.A.M. Food Store, Inc. et al                                     Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 1:19-cv-00593-MKB-LB                                                               Page 8
www.AndersonDodson.com
              Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 11 of 21 PageID #: 60




                         “unless the employer proves a good faith basis to believe that its underpayment of wages was in

                         compliance with the law.” NYLL §§ 198, 663.

                                 Under the NYLL, a plaintiff is entitled to recover the applicable liquidated damages for

                         any actual damages he or she incurred during the NYLL’s six-year statute of limitations period.

                         See, e.g., Pineda v. Masonry, Inc., 831 F. Supp. 2d 666, 682 (S.D.N.Y. 2011).

                                 However, plaintiffs may not recover “stacked” liquidated damages. Chowdhury v. Hamza

                         Express Food Corp., No. 15-3142-cv (2d Cir. 2016). As between the state and federal remedies,

                         they may only recover the greater of the two but not both. Id. Thus, here Plaintiff seeks liquidated

                         damages on the greater of the two protections, which here is the NYLL’s coverage.

                                  C.     FAILURE TO FURNISH A PROPER WAGE NOTICE/WAGE STATEMENT

                                 Under the NYLL, employers are required to furnish their employees with notices

                         containing accurate, specifically enumerated criteria on each occasion when the employer pays

                         wages to the employee. See NYLL § 195(1)f an employer fails to provide an employee with the

                         required wage notice, the employer is liable to the employee for weekly statutory damages, which

                         are capped at $5,000. NYLL § 198(1-d).

                                 Similarly, employers are required to furnish their employees with accurate wage statements

                         on every payday, listing specifically enumerated criteria. See NYLL §195(3). If an employer fails

                         to provide an employee with the required wage statement, the employer is liable to the employee

                         for weekly statutory damages, which are capped at $5,000.00 NYLL § 198(1-d).

                                  D.     INTEREST

                                          1.     Pre-judgment interest on state law claim

                                 In addition to the liquidated damages, Plaintiff is entitled to recover pre-judgment interest

                         on his unpaid overtime claims under the NYLL. Reilly v. Natwest Markets Group Inc., 181 F.3d


ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Valerio v. K.A.M. Food Store, Inc. et al                                       Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 1:19-cv-00593-MKB-LB                                                                 Page 9
www.AndersonDodson.com
              Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 12 of 21 PageID #: 61




                         253, 265 (2d Cir. 1999); Chandler v. Bombardier Capital Inc., 44 F.3d 80, 83 (2d Cir. 1994)￼,

                         851 F. Supp. 2d 583 (S.D.N.Y. 2012); Gurung v. Malhotra, 851 F. Supp. 2d 583 (S.D.N.Y. 2012);

                         Santillan v. Henao, 822 F. Supp. 2d 284, 298 (E.D.N.Y. 2011); Pavia v. Around The Clock

                         Grocery, Inc..Pavia v. Around The Clock Grocery, Inc., 2005 WL 4655383, at *8 (E.D.N.Y. Nov.

                         15, 2005).

                                          2.     Post-judgment interest on all amounts awarded

                                 Aside from pre-judgment interest, “[t]he award of post-judgment interest is mandatory on

                         awards in civil cases as of the date judgment is entered.” Lewis v. Whelan, 99 F.3d 542, 545 (2d

                         Cir. 1996) citing 28 U.S.C. § 1961(a); see also Ramnarain v. City of New York, 474 F. Supp. 2d

                         443, 448 (E.D.N.Y. 2007). Post-judgment interest is calculated by the Clerk of the Court pursuant

                         to the provisions of 28 U.S.C. § 1961, and is available on the full judgment amount “from the date

                         of the entry of the judgment, at a rate equal to the weekly average 1-year constant maturity

                         Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the

                         calendar week preceding the date of judgment.” 28 U.S.C. § 1961(a). Post-judgment interest is

                         computed daily and compounded annually to the date of payment. 28 U.S.C. § 1961(b). The

                         purpose of awarding post-judgment interest is to compensate a plaintiff for the delay suffered from

                         the time his damages were entered into an enforceable judgment, until the time that the

                         defendant(s) ultimately pay the judgment. See, e.g., U.S. v. Tate & Lyle North American Sugars,

                         Inc., 228 F. Supp. 2d 308, 326 (S.D.N.Y. 2002).

                                 Accordingly, as the prevailing party on his federal claims, Plaintiff is entitled to post-

                         judgment interest on all money awards (those awarded by the Court and requested in the sections

                         of this motion above and below) in accordance with the provisions of 28 U.S.C. § 1961.




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Valerio v. K.A.M. Food Store, Inc. et al                                     Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 1:19-cv-00593-MKB-LB                                                              Page 10
www.AndersonDodson.com
              Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 13 of 21 PageID #: 62




                                  E.     ATTORNEYS’ FEES AND COSTS

                                 The FLSA and NYLL are fee-shifting statutes that entitle the prevailing party to recover

                         its reasonable attorneys’ fees and costs. 29 U.S.C. § 216(b) (“In any action . . . in which the

                         employee prevails, the court shall allow such employee reasonable attorney’s fees . . .”) (emphasis

                         added). Plaintiffs are the prevailing party for the purposes of the FLSA and NYLL “if they succeed

                         on any significant issue in litigation which achieves some of the benefit the parties sought in

                         bringing suit.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

                                 Here, upon entry of default, Plaintiff will have altered the legal relationship between

                         himself and the Defendants, and thus will be the prevailing party, a conclusion which will be

                         strengthened by any monetary award that the Court grants Plaintiff pursuant to this motion. As

                         such, Plaintiff will be separately moving for an award of fees and costs.



                          VI.    APPLICATION OF LAW TO FACTS & DAMAGE CALCULATIONS

                                 Plaintiff Valerio worked for Defendants from October 10, 2015 to May 3, 2018. [Cplt. ¶ 1;

                         Valerio Decl. ¶ 2]. All of the work Plaintiff performed for Defendants falls within the NYLL

                         statute of limitations. Part of Plaintiff’s work falls within the FLSA statute of limitations, which

                         goes back two years to January 30, 2017. His rate of pay was initially $425 per week and increased

                         incrementally to $550. [Cplt. ¶ 34; Valerio Decl. ¶ 4].

                                 Plaintiff alleges that he worked more than 40 hours a week but was paid a flat rate per

                         week. [Cplt. ¶ 33, ¶ 34, ¶ 35, ¶ 36, ¶ 37, ¶ 40, ¶ 49; Valerio Decl. ¶ 3, ¶ 4, ¶ 5, ¶ 10]. Plaintiff

                         never received compensation for any overtime hours worked. [Cplt. ¶ 33, ¶ 34, ¶ 35, ¶ 36, ¶ 37, ¶

                         40, ¶ 49; Valerio Decl. ¶ 3, ¶ 4, ¶ 5].




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Valerio v. K.A.M. Food Store, Inc. et al                                      Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 1:19-cv-00593-MKB-LB                                                               Page 11
www.AndersonDodson.com
              Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 14 of 21 PageID #: 63




                                  Plaintiff generally worked Monday through Friday and every other Sunday, from 8:00

                         a.m. to 6:00 or 7:00 p.m. with a one-hour lunch break. [Cplt. ¶ 35; Valerio Decl. ¶ 5]. On

                         alternating Wednesdays, he would work either the full day or from 12:00 p.m. to 5:00 p.m. [Cplt.

                         ¶ 35; Valerio Decl. ¶ 5]. Defendants did not keep track of Plaintiff’s hours, other than by providing

                         a time clock by which employees, including Plaintiff, were required to clock in and out. [Cplt. ¶

                         36; Valerio Decl. ¶ 9].

                                 However, Plaintiff kept some time cards from late 2017 to early 2018 which cover 35

                         workweeks. [Valerio Decl. ¶ 8, Ex. I-1]. These time cards show that in all but two weeks, Plaintiff

                         worked well over 40 hours a week. [Ex. I-1; Ex. J-1]. Defendants did not keep track of Plaintiff’s

                         hours, other than by providing a time clock by which employees, including Plaintiff, were required

                         to clock in and out. [Cplt. ¶ 36; Valerio Decl. ¶ 9]. In weeks Plaintiff worked overtime, he worked

                         an average of 7.377 overtime hours. [Cplt. ¶ 36; Dodson Decl. ¶ 19, Ex. J-1]. However, overall,

                         taking into account weeks Plaintiff did not work overtime, Plaintiff worked an average of 46.941

                         hours a week. [Cplt. ¶ 36; Dodson Decl. ¶ 19, Ex. J-1]. For the nearly two-and-a-half-year period

                         in which Plaintiff worked for Defendants, he never received compensation for overtime. [Cplt. ¶

                         33, ¶ 34, ¶ 35, ¶ 36, ¶ 37, ¶ 40, ¶ 49; Valerio Decl. ¶ 3, ¶ 4, ¶ 5]. Based on Plaintiff’s recollection

                         regarding when his weekly pay increased, that weekly rate is divided by 40, assuming a 40-hour

                         workweek. [Valerio Decl. ¶ 4; Dodson Decl. ¶ 20, ¶ 21]. Then, that figure is multiplied by 1.5 to

                         calculate his overtime rate. This rate is then multiplied by 6.941, the average number of hours

                         Plaintiff worked overtime. This results in unpaid overtime in the amount of $17,232.53.

                                 Additionally, Plaintiff was not paid the statutory minimum wage when his overtime hours

                         are taken into account. During the time periods in question, New York minimum wage rates

                         applicable to Defendants were the following:


ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Valerio v. K.A.M. Food Store, Inc. et al                                        Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 1:19-cv-00593-MKB-LB                                                                 Page 12
www.AndersonDodson.com
              Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 15 of 21 PageID #: 64




                                     •    2015.................................................................................$8.75
                                     •    2016.................................................................................$9.00
                                     •    2017.................................................................................$11.00
                                     •    2018.................................................................................$13.00

                                 The minimum wage shortfall owed Plaintiff can be calculated by dividing the amount he

                         received per week by the sum of 40 regular hours plus 1.5 times the average overtime hours of

                         6.941. For most workweeks, there was a shortfall relative to the minimum wage rate in effect at

                         that time. This results in underpaid minimum wages in the amount of $4,942.64.

                                 Defendants also did not provide Plaintiff pay stubs or any paperwork showing the hours he

                         worked each week, his rate of pay, or any deductions. [Cplt. ¶ 41, ¶ 51, ¶ 52; Valerio Decl. ¶ 7].

                         Further, Defendants never issued him any kind of “wage notice” when he first started working

                         there (or any time thereafter) showing his pay rate, the pay day, and their address and telephone

                         number. [Cplt. ¶ 51, ¶ 52; Valerio Decl. ¶ 6]. For these infractions Defendants owe Plaintiff

                         $5,000 for each, for a total of $10,000. NYLL §§195(1) and (3), 198.

                                 Thus, Plaintiff’s damages consist of the following:

                                     • Unpaid overtime..............................................................$17,232.53
                                     • Liquidated dates (overtime)….........................................$17,232.53
                                     • Minimum wage shortfall ….............................................$4,942.64
                                     • Liquidated damages (minimum wage)….........................$4,942.64
                                     • Wage notice penalty........….............................................$5,000.00
                                     • Pay stubs penalty..............................................................$5,000.00
                                     TOTAL...................................................................................$54,359.34*

                                     *plus interest and attorney fees

                         VII.    CONCLUSION

                                 For the foregoing reasons, Plaintiff respectfully requests that the Court grant this motion

                         and enter an Order against Defendants awarding:

                             (1) actual damages under the NYLL and FLSA in the amount of $22,175.17, consisting of the

                                 following components:
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Valerio v. K.A.M. Food Store, Inc. et al                                                                  Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 1:19-cv-00593-MKB-LB                                                                                           Page 13
www.AndersonDodson.com
              Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 16 of 21 PageID #: 65




                                     a. Unpaid overtime..............................................................$17,232.53
                                     b. Minimum wage shortfall.................................................$4,942.64

                             (2) liquidated damages under the FLSA and NYLL in the amount of $22,175.17;

                             (3) statutory damages under the NYLL in the amount of $10,000;

                             (4) pre-judgment interest under the NYLL;

                             (5) post-judgment interest on all monies due at a daily rate to be determined by the Clerk of

                                 the Court until the Defendants comply with the judgment;

                             (6) reasonable attorney fees and costs, to be later decided, and

                             (7) any such other and further relief as the Court deems proper.


                         Respectfully submitted, this 18th day of June, 2019.

                                                                                    ANDERSONDODSON, P.C.


                                                                                    Penn A. Dodson (PD 2244)
                                                                                    penn@andersondodson.com

                                                                                    Attorney for Plaintiff


                         11 Broadway, Suite 615
                         New York, NY 10004
                         212.961.7639 tel
                         646.998.8051 fax




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Valerio v. K.A.M. Food Store, Inc. et al                                                       Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 1:19-cv-00593-MKB-LB                                                                                Page 14
www.AndersonDodson.com
              Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 17 of 21 PageID #: 66




                                                                    LIST OF EXHIBITS

                             A. Complaint [Dkt 1]
                             B. Affidavit of Service – KAM [Dkt 10]
                             C. Affidavit of Service – KAM through Secretary of State [Dkt 11]
                             D. Affidavit of Service – Amin Dolah [Dkt 12]
                             E. Affidavit of Service – Mahmoud Hassan Dolah [Dkt 13]
                             F. Affidavit of Service – Khalid Dolah [Dkt 14]
                             G. Request for Clerk’s Entry of Default [Dkt 15]
                             H. Clerk’s Entry of Default [Dkt 16]
                             I. Declaration of Plaintiff
                                   1. Time cards for Plaintiff for late 2017 to early 2018
                             J. Declaration of Penn Dodson, Esq.
                                   1. Spreadsheet of hours worked based on Plaintiff’s time cards




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Valerio v. K.A.M. Food Store, Inc. et al                                   Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 1:19-cv-00593-MKB-LB                                                            Page 15
www.AndersonDodson.com
              Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 18 of 21 PageID #: 67




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK



                          ORLANDO VALERIO,

                                                   Plaintiff,
                                                                                               Case No. 1:19-cv-00593-MKB-LB
                          v.

                          K.A.M. FOOD STORE, INC.,
                            d/b/a Met Foods,
                          MAHMOUD HASSAN DOLAH, an individual,
                          KHALID DOLAH, an individual,
                          AMIN DOLAH, an individual,


                                                   Defendants.



                                                                         [Proposed]
                                                                     DEFAULT JUDGMENT

                         MARGO K. BRODIE, District Judge:

                                  The Clerk of Court is directed to enter judgment against Defendants K.A.M Food Store, Inc.,

                         d/b/a Met Foods, Mahmoud Hassan Dolah, Khalid Dolah, and Amin Dolah, jointly and severally, in

                         favor of the Plaintiff, in the following amounts:

                               (1) actual damages under the NYLL and FLSA in the amount of $22,175.17, consisting of the

                                  following components:

                                      a. Unpaid overtime..............................................................$17,232.53
                                      b. Minimum wage shortfall.................................................$4,942.64

                               (2) liquidated damages under the FLSA and NYLL in the amount of $22,175.17;

                               (3) statutory damages under the NYLL in the amount of $10,000;

                               (4) pre-judgment interest under the NYLL;
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.AndersonDodson.com
              Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 19 of 21 PageID #: 68




                             (5) post-judgment interest on all monies due at a daily rate to be determined by the Clerk of

                                 the Court until the Defendants comply with the judgment;

                             (6) reasonable attorney fees and costs, to be later decided, and

                             (7) _______________________________________________________________________

                                 _______________________________________________________________________

                                 _______________________________________________________________________

                                 _______________________________________________________________________



                                 SO ORDERED.

                                                                                      ____________________________
                                                                                      HON. MARGO K. BRODIE
                                                                                      United States District Judge


                         Dated: ______________________, 2019
                                Brooklyn, New York




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Valerio v. K.A.M. Food Store, Inc. et al                                    Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 1:19-cv-00593-MKB-LB                                                              Page 2
www.AndersonDodson.com
              Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 20 of 21 PageID #: 69




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK


                          ORLANDO VALERIO,

                                               Plaintiff,
                                                                                  Case No. 1:19-cv-00593-MKB-LB
                          v.

                          K.A.M. FOOD STORE, INC.,
                            d/b/a Met Foods,
                          MAHMOUD HASSAN DOLAH, an individual,
                          KHALID DOLAH, an individual,
                          AMIN DOLAH, an individual,


                                               Defendants.



                                                            CERTIFICATE OF SERVICE


                                This is to certify that on this day I electronically filed the foregoing Notice of Motion for

                         Default Judgment, accompanied by a memorandum of law in support as well as declarations and

                         exhibits, with the Clerk of Court of the United States District Court, Eastern District of New York,

                         using the CM/ECF system and have directed my staff to send copies to Defendants via US Mail,

                         with adequate postage affixed thereon, addressed as follows:

                                                                   Mahmoud Hassan Dolah
                                                                        Khalid Dolah
                                                                        Amin Dolah
                                                            K.A.M. Food Store, Inc. d/b/a Met Foods
                                                                     739 Nostrand Ave.
                                                                    Brooklyn, NY 11216




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.AndersonDodson.com
              Case 1:19-cv-00593-MKB-LB Document 17-1 Filed 06/18/19 Page 21 of 21 PageID #: 70




                         Respectfully submitted, this 18th day of June, 2019.

                                                                        ANDERSONDODSON, P.C.


                                                                        Penn A. Dodson (PD 2244)
                                                                        penn@andersondodson.com

                                                                        Attorney for Plaintiff


                         11 Broadway, Suite 615
                         New York, NY 10004
                         212.961.7639 tel
                         646.998.8051 fax




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615         Valerio v. K.A.M. Food Store, Inc. et al                                Ps’ Motion for Default
 New York, NY 10004
     212.961.7639        Case No. 1:19-cv-00593-MKB-LB                                                          Page 2
www.AndersonDodson.com
